DETAILED ACTION
Introduction
Claims 1, 3-8, 10-15, and 17-23 have been examined in this application. Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are amended. Claims 3, 6, 7, 10, 13, 14, 17, and 20 are as previously presented. Claims 21-23 are new. Claims 2, 9, and 16 are cancelled. This is a non-final office action in response to the arguments and amendments and request for continued examination filed 8/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201910251676.0 filed in China on 03/29/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered. 

Response to Arguments
Applicant’s arguments, filed 8/25/2022, have been fully considered.
Regarding the remarks pertaining to the previous objections to the claims (presented on p. 13, ln. 2-6), the amendments have overcome the objections and therefore the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 31, ln. 7-16), the arguments and amendments are persuasive, and the previous rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 13, ln. 17 – p. 15, ln. 6), the arguments and amendments are persuasive, and the previous rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 15, ln. 7 – p. 16, ln. 27), the arguments are not persuasive. The arguments (p. 15-16) state that the deviation weight is not ascertainable by a human mind, however no reasoned arguments have been provided as to why this parameter cannot be ascertained by a human mind. The office maintains that the determination could be done manually, such as by a person receiving all the relevant data describing the point locations and road locations and times at which points were obtained, and evaluating this data using pen and paper to determine the projection distances and time differences and using these to calculate a deviation weight using a formula. The broadest reasonable interpretation of the claim does not require any specific number of points or level or precision that is so great that the calculation could not reasonably be done in the human mind. The arguments (p. 16) further state that the calculated result is integrated into a practical application because the quality can enable a good real-time performance. Although similar subject matter appears in Claim 21, the claim raises issues of indefiniteness (see Claim Rejections under 112(b) below) and does not sufficiently explain what good real-time performance is, or how it is “enabled” (it is noted that enabling something does not necessarily mean it is done). The claim is rejected under 101 as it details the source of the data (obtained in real-time) but this is only detail describing the data itself, and does not provide any additional element which can integrate the abstract idea into a practical application. The recitation of real-time evaluation in Claim 22 is only based on a combination of granularities which are broadly recited. The office submits that the broadest reasonable interpretation includes functions done in the human mind such as combining granularities and providing an evaluation as data is received in real-time by the human. Claim 23 recites the intended use of the quality data, however a human mind can take quality data and apply it in additional fields/applications. If the use is considered to be post-solution activity (i.e. if used in some software application), it represents an insignificant extra-solution activity because it is merely a nominal or tangential addition to the claim , which does not integrate an abstract idea into a practical application (see MPEP 2106.05(g)) and is well-understood, routine, and conventional in the art (see MPEP 2106.05(d) and complete rejection below). Thus, the claims remain rejected under 101.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 16, ln. 28 – p. 17, ln. 12), the arguments and amendments are persuasive, and the previous rejections are therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15, the limitation of the deviation weight being based on “a local time difference” wherein “the local time difference being a time difference between a time of obtaining each trajectory point and the time of obtaining the last trajectory point” renders the claim indefinite. Particularly, the deviation weight is stated to be based on “a local time difference,” referred to in the singular. However, the later description of the local time difference states it is a time difference between a time of obtaining “each trajectory point” and the last trajectory point (in other words, the description appears to recite that the local time difference would comprise a plurality of time differences for plural trajectory points). It is therefore unclear whether the determination of the deviation weight is based on all of the values of the local time differences, or alternatively if the determination of the deviation weight is based on some composite or aggregate local time difference, or is based on one single selected time difference (and if so, which one), or something else entirely. The scope of the claim is therefore indefinite. For the purposes of examination, the determination of the deviation weight is interpreted as being based on each of a plurality of local time differences, wherein each local time difference of the plurality of local time differences is the time difference between a time of obtaining a respective trajectory point and the time of obtaining the last trajectory point.
Claims 3-7, 10-14, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 3-7 and 21-23), Claim 8 (for Claims 10-14), or Claim 15 (for Claims 17-20) and for failing to cure the deficiencies listed above. 
Regarding Claim 21, the phrase “to enable the global quality to have a good real-time performance” renders the claim indefinite. It is entirely unclear what is meant by a “quality” having good real-time performance, as the quality is understood to be a metric or score, and not some active process or something that has a speed or time component. Furthermore, the phrase “good real-time” is relative, and the specification does not appear to provide any description of what performance would be considered “good” or not, or how quickly something must occur in order to be considered “good real-time” performance. Additionally, the claim states that this performance is the result of the determining of the road “by matching the travel trajectory obtained in real-time,” but it is unclear why or how the matching of the travel trajectory which was “obtained in real-time” results in the good real-time performance of a further function. In other words, it is unclear how the source of the data (obtained in real-time or obtained later) affects performance. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as narrowing the source of the trajectory data, as if it read “wherein the road where the travel trajectory is located may be determined by matching the travel trajectory obtained in real time with roads in the road network.”
Regarding Claim 22, the claim recites a “wherein” clause. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, in Claim 22, the clause does not appear to be modifying any previously recited step, and instead appears to recite further steps of the method such as combining granularities and providing a real-time evaluation. It is therefore unclear whether the claim is intended to positively recite additional steps, or alternatively if the claim is merely reciting some intended use, which receives little patentable weight. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as positively reciting further steps of the method of combining and providing.
Regarding Claim 23, the claim recites a “wherein” clause. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, in Claim 23, the clause does not appear to be modifying any previously recited step, and instead appears to recite a further step of the method of using the global quality and the local quality. It is therefore unclear whether the claim is intended to positively recite additional steps, or alternatively if the claim is merely reciting some intended use, which receives little patentable weight. Additionally, the recited “applications of intelligent transportation” renders the claims indefinite. Particularly, it is not clear how “road conditions and ETA” are applications, as these are merely parameters. It is also unclear what “route mining” and “road tying” refer to, as these do not appear to be defined in the specification or standard terms in the art, and it is also unclear what “opening, blocking, and hooking refer to, as it is completely unclear what is opened, blocked, or hooked. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as reciting that the global quality and the local quality are intended to be used for any further applications in transportation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 1, 8, and 15, the claims recite functions for determining a road where a trajectory is located by matching, determining a global quality, determining a segment defined by a sliding window, obtaining trajectory segments by dividing the segment, determining local quality of each segment, wherein the determination of global quality further includes determining a deviation region and determining a deviation weight. These functions, under their broadest reasonable interpretation, are all a mental process, capable of being performed in a human mind, or manually using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, the functions could be performed by a human receiving trajectory coordinates data and map data and manually performing the required evaluations on paper to determine quality values and divide a trajectory, such as using a grid-based system to plot out points and roads and evaluate distances and deviation areas, and perform the manual calculations based on received data of the points Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the processor of a server in Claim 1, one or more processors in Claim 8, and the memory in Claim 8 and computer readable storage medium in Claim 15. These elements are all generic computer components, recited at a high level of generality. The claims do not provide any specific improvement in computer hardware or functionality, and as such the claims act as mere instructions to “apply” the abstract idea, and to use the generic computer components as tools to perform the abstract idea. This does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the processor of a server, one or more processors and the memory and computer readable storage medium. For the same reasons as above, these elements are generic computer components, recited at a high level of generality, and the claims act as mere instructions to “apply” the abstract idea, and to use the generic computer components as tools to perform the abstract idea, which does not provide significantly more (see MPEP 2106.05(f)).
Thus, the claims are not patent eligible.
Regarding Dependent Claims 3-7, 10-14, and 17-23, the claims do not add limitations that integrate a judicial exception into a practical application or provide significantly more.
Claims 3, 10, and 17 further narrow the determining of global quality. These functions are further steps of the abstract idea of a mental process, as a human can manually perform the recited calculations, evaluations and judgment as part of the global quality determination. The claims do not add any additional elements.
Claims 4, 5, 11, 12, 18, and 19 further narrow the dividing of the trajectory. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment, such as calculating angles and making decisions to divide a trajectory portion or not. The claims do not add any additional elements.
Claims 6, 13, and 20 further narrow the determining of local quality. These functions are further steps of the abstract idea of a mental process, as a human can manually or mentally perform the recited evaluations and judgment to determine local quality. The claims do not add any additional elements.
Claims 7 and 14 further recite a filtering operation, which is a further step of a mental process of evaluation or decision making which can be done mentally or manually. The claims do not add any additional elements.
Claim 21 further narrows the travel trajectory to one that is obtained in real-time, however the claim only details the original source of the data, and does not change the way the abstract idea is performed (e.g. the data could be obtained in real-time by a probe vehicle and then stored and analyzed by the functions in the abstract idea at a later date). Thus, the claim only recites further detail of the mental process as a whole, and does not add any additional elements.
Claim 22 further recites a combining of granularities and providing a real-time evaluation of the quality, however these are further steps of the mental process, as the combining can be performed manually or mentally, and the broadest reasonable interpretation of providing in real-time includes a person performing an evaluation as soon as data is received. 
Claim 23 further recites the global quality and the local quality being used in applications, however this is a further step of a mental process as applying the data to a further use could be done manually, and the term “application” is not limited to software in the claim. However, if the application is interpreted as some use in a computer, this represents an additional element but is insignificant post solution activity because it is merely a nominal or tangential addition to the claim, which does not integrate an abstract idea into a practical application (see MPEP 2106.05(g)) and is well-understood, routine, and conventional in the art (see MPEP 2106.05(d), transmitting data (i.e. to another location such as a different application) is a well‐understood, routine, and conventional functions when claimed in a merely generic manner).

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-23 are rejected under 112 and 101, but would be allowable if amended to overcome the rejections under 112 and 101.
The following is the examiner’s reasons for indicating allowable subject matter:
Regarding Independent Claims 1, 8, and 15, the closest prior art US2017/0178499A1 (Dong et al.) teaches a method for determining quality of trajectory-matching data (see [0036], Claim 1, map matching confidence calculation [0053] using a processor and instructions on memory), comprising: determining, by a processor of a server (see [0089]), a road where a travel trajectory is located by matching the travel trajectory with roads in a road network (see Figure 3, [0032] a map matching process carried out by map matcher 303); determining, by the processor of the server (see [0089]), global quality of the travel trajectory based on road information of the road where the travel trajectory is located and data of the travel trajectory wherein the global quality of the travel trajectory represents a similarity between the travel trajectory and the road (see Claim 1, confidence value indicative of the map matching process, based on the map matching between GPS data (data of the trajectory) and road information), determining, by the processor of the server (see [0089]), a segment of the travel trajectory defined by a sliding window based on a preset length threshold of the sliding window (see [0036] Figure 4D, the raw GPS data (current sliding window) divided into sliding windows 1, 2, and 3 (sub-windows)); and determining, by the processor of the server (see [0089]), local quality of each trajectory segment based on trajectory data of a respective trajectory segment and road information of the road where the respective trajectory segment is located wherein the local quality of each trajectory segment represents a similarity between the respective trajectory segment and the road (see [0038] a confidence can be calculated for each sliding window).
US2008/0133123A1 (Katoh) teaches using a fork point of the road as a division point (see [0032] the map divided into links at nodes which can correspond to branch points).
US2015/0300824A1 (Lin et al.) teaches determining a deviation region between a road and vehicle trajectory (see e.g. Figure 3, [0041]).
US2020/0011684A1 (McErlain, II et al.) teaches determining a mean value of projection distances in a deviated section of map matching (see [0078-0080] the mean normal distance for each probe point, which (see Figure 4) is a normal distance, i.e. distance between the path a projected normal line to the point).
WO2020/109516A1 (Holder) teaches calculating map matching confidence based on multiple time windows (see [0093] first evaluating the time window for the entire GPS trajectory from position 0 to n, and see [0086, 0094] iterating and calculating the probability for each time step, i.e. using local time stamp data points).

However, the prior art does not disclose or render obvious a method/electronic device/non-transitory computer readable storage medium containing instructions:

wherein determining the global quality of the travel trajectory comprises:
determining a deviation region of the travel trajectory based on the road information of the road where the travel trajectory is located and the data of the travel trajectory, the deviation region being enclosed by deviated trajectory points of the travel trajectory and the road where the travel trajectory is located, and the deviated trajectory point being a trajectory point deviated from the road where the travel trajectory is located;
determining a deviation weight of the travel trajectory based on a mean value of projection distances of trajectory points included in the travel trajectory, a global time difference, a projection distance of each trajectory point included in the deviation region, and a local time difference, the deviation weight of the travel trajectory representing a degree by which the deviation region of the travel trajectory deviates from the road where travel trajectory is located, the projection distance referring to a distance between the trajectory point of the travel trajectory and a projection point of the trajectory point on the road where the travel trajectory is located, the global time difference being a time difference between a time of obtaining a first trajectory point and a time of obtaining a last trajectory point included in the travel trajectory, and the local time difference being a time difference between a time of obtaining each trajectory point and the time of obtaining the last trajectory point included in the travel trajectory; and
determining the global quality of the travel trajectory based on the deviation weight of the travel trajectory.

The combination of limitations defining the particular determination for global quality, using the particularly recited parameters, integrated into the system as a whole is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 8, and 15 would be allowable. Claims 3-7, 10-14, and 17-23 would also be allowable by virtue of being dependent on Claim 1 (for Claims 3-7 and 21-23), Claim 8 (for Claims 10-14), or Claim 15 (for Claims 17-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619